MEMORANDUM **
Duane Cotton, a California state prisoner, appeals pro se the denial of his 28 U.S.C. § 2254 petition challenging his conviction for electronic eavesdropping. We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm.
Cotton contends his trial counsel was ineffective for failing to object to the admission of, or request a curative instruction for, the prosecution’s references to photographs taken by Cotton. The state court ruled that the government was entitled to refer to the photographs, which themselves were not admitted into evidence, for impeachment purposes. Because Cotton has failed to demonstrate that the state court’s ruling was contrary to or an unreasonable application of Supreme Court precedent, we find no ineffective assistance. See Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (requiring a showing of deficient performance that prejudiced the defense); see also Estelle v. McGuire, 502 U.S. 62, 75, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (stating habeas relief not warranted where introduction of evidence did not so infuse trial with unfairness as to deny due process of law).
Accordingly, the district court properly denied the petition. See 28 U.S.C. § 2254(d); Woodford v. Visciotti, 537 U.S. 19, 123 S.Ct. 357, 361, 154 L.Ed.2d 279 (2002) (per curiam) (recognizing that federal habeas scheme “authorizes federal-court intervention only when a state-court decision is objectively unreasonable”), reh’g denied, 537 U.S. 1149, 123 S.Ct. 957, 154 L.Ed.2d 855 (2003).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We decline to address any issues not raised in the certificate of appealability. See Hiivala v. Wood, 195 F.3d 1098, 1103 (9th Cir. 1999) (per curiam)